MEMORANDUM ***
Gregory Aharonian appeals pro se from the judgment dismissing his action alleging that copyright law is unconstitutional as applied to computer source code. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Buono v. Norton, 371 F.3d 543, 546 (9th Cir.2004) (standing); Miller v. Yokohama Tire Corp., 358 F.3d 616, 619 (9th Cir.2004) (failure to state a claim). We may affirm on any ground supported by the record, even if not relied upon by the district court. Forest Guardians v. U.S. Forest Serv., 329 F.3d 1089, 1097 (9th Cir.2003). We affirm.
We are not persuaded by Aharonian’s contention that he has standing under Article III because he has not established that his alleged economic injury is traceable to any actions of the defendants. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (a plaintiff must show that his injury is “fairly ... trace[able] to the challenged action of the defendant”).
The district court properly dismissed Aharonian’s action without leave to amend because amendment of the complaint would be futile. See Saul v. United States, 928 F.2d 829, 843 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.